   Case 19-02259-dd                      Doc 10        Filed 04/28/19 Entered 04/29/19 00:36:52                                     Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Ethel Marie Lloyd                                                      Social Security number or ITIN    xxx−xx−5843

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of South Carolina
                                                                                                Date case filed for chapter 13 4/25/19
Case number:          19−02259−dd



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Ethel Marie Lloyd

2. All other names used in the
   last 8 years
                                              123 Brevard Pkwy #D 104
3. Address                                    Lexington, SC 29073
                                              Jane H. Downey                                                Contact phone 803−796−9160
                                              Moore Taylor Law Firm, P.A.
4. Debtor's  attorney
   Name and address
                                              1700 Sunset Blvd                                              Email jane@mttlaw.com
                                              PO Box 5709
                                              West Columbia, SC 29171

5. Bankruptcy trustee                         Pamela Simmons−Beasley                                        Contact phone 803−779−5180
     Name and address                         250 Berryhill Road                                            Email ecf@ch13trustee.net
                                              Suite 402
                                              Columbia, SC 29210

6. Bankruptcy clerk's office                                                                                Hours open 9:00 am − 5:00 pm
     Documents in this case may be filed      J. Bratton Davis United States                                Contact phone 803−765−5436
     at this address.                         Bankruptcy Courthouse                                         Date: 4/26/19
     You may inspect all records filed in     1100 Laurel Street
     this case at this office or online at    Columbia, SC 29201−2423
      www.pacer.gov.

7. Meeting of creditors
    Debtors must attend the meeting to May 31, 2019 at 11:30 AM                                          Location:
    be questioned under oath. In a joint The meeting may be continued or adjourned to a later            U.S. Trustee's Office, Room 557, Strom
    case, both spouses must attend.      date. If so, the date will be on the court docket. *** Valid    Thurmond Federal Building, 1835 Assembly
    Creditors may attend, but are not    photo identification required ***                               Street, Columbia, SC 29201
    required to do so.
                                                                                                                  For more information, see page 2

Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
   Case 19-02259-dd                       Doc 10      Filed 04/28/19 Entered 04/29/19 00:36:52                                           Desc Imaged
                                                    Certificate of Notice Page 2 of 4
Debtor Ethel Marie Lloyd                                                                                                             Case number 19−02259−dd

8. Deadlines                                Deadline to file a complaint to challenge                                Filing deadline: 7/30/19
   The bankruptcy clerk's office must       dischargeability of certain debts: You must file:
   receive these documents and any          •   a motion if you assert that the debtors are
   required filing fee by the following         not entitled to receive a discharge under
   deadlines.                                   U.S.C. § 1328(f) or
                                            •   a complaint if you want to have a particular
                                                debt excepted from discharge under
                                                11 U.S.C. § 523(a)(2) or (4).
                                            Deadline for all creditors to file a proof of claim (except              Filing deadline: 7/5/19
                                            governmental units):
                                            Deadline for governmental units to file a proof of claim:                Filing deadline: 10/22/19


                                            Deadlines for filing proof of claim:
                                             A Proof of Claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office. If you do not file a proof of claim by the deadline, you might
                                            not be paid on your claim. To be paid, you must file a proof of claim even if your claim is listed in the schedules
                                            that the debtor filed.

                                            Secured creditors retains rights in its collateral regardless of whether that creditor files a Proof of Claim.

                                            Filing a proof of claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a
                                            lawyer can explain. For example, a secured creditor who files a proof of claim may surrender important
                                            nonmonetary rights, including the right to a jury trial.

                                            You may electronically file claims at http://www.scb.uscourts.gov/electronic−filing−claims.


                                            Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                            The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                            believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                            may file an objection.

9. Hearing on Confirmation                 The confirmation hearing will be held on:
                                           7/15/19 at 10:00 AM , Location: J. Bratton Davis United States, Bankruptcy Courthouse, 1100 Laurel
                                           Street, Columbia, SC 29201−2423. A copy of the plan will be sent separately by the debtor. This hearing may
                                           be continued or rescheduled as necessary and due notice will be given.

                                           Any objection to confirmation of the chapter 13 plan must be filed and served at least seven days prior to the
                                           confirmation hearing. Objections to the confirmation may be overruled if the objecting creditor fails to appear
                                           and prosecute the objection. If no objection is timely filed, the plan may be confirmed on recommendation of the
                                           trustee. The debtor(s) is/are required to appear at the confirmation hearings unless excused by order of the
                                           Court or Chambers Guidelines.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan will be sent to you later and the confirmation
                                           hearing will be held on the date shown in line 9 of this notice. The debtor will remain in possession of the
                                           property and may continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline. The bankruptcy clerk's office must receive the objection by the deadline to
                                           object to exemptions in line 8.
14. Dismissal Notice                       This case may be converted or dismissed at the confirmation hearing for a failure to: file a confirmable chapter
                                           13 plan, pay the applicable filing fee, file or provide documents, attend the meeting of creditors, or timely make
                                           payments due under a chapter 13 plan as required by the Bankruptcy Code, the Federal Rules of Bankruptcy
                                           Procedure or the Local Rules of this Court, or the applicable judge's Chambers Guidelines.
15. Miscellaneous Notice                   The Voice Case Information System (VCIS) will give status information on cases filed or converted after
                                           11/30/88. Call 1−866−222−8029. Please refer to the Court's web site at www.scb.uscourts.gov for further
                                           information.
16. Options to Receive Notices             (1) Anyone can register for the Electronic Bankruptcy Noticing program at bankruptcynotices.uscourts.gov OR
    Served by the Clerk by                 (2) Debtors can register for DeBN by filing local form 'Debtor's Electronic Noticing Request (DeBN)' with the
                                           Clerk of Court. Both options are FREE and allow the clerk to quickly send you court−issued notices and orders
    Email Instead of by U.S.               by email. See Local Rule 9036−1.
    Mail




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                     page 2
      Case 19-02259-dd          Doc 10     Filed 04/28/19 Entered 04/29/19 00:36:52            Desc Imaged
                                         Certificate of Notice Page 3 of 4
                                       United States Bankruptcy Court
                                        District of South Carolina
In re:                                                                                  Case No. 19-02259-dd
Ethel Marie Lloyd                                                                       Chapter 13
         Debtor
                                          CERTIFICATE OF NOTICE
District/off: 0420-3            User: weathers              Page 1 of 2                   Date Rcvd: Apr 26, 2019
                                Form ID: b309i              Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 28, 2019.
543628979      +Attorney General of the United States,     Civil Division, Bankruptcy Section,
                 US Department of Justice,     Washington DC 20530-0001
543628981      +Caro Federal Credit Union,     4480 Rosewood Dr,    Columbia SC 29209-2629
543628982      +Caro Federal Credit Union,     710 Pulaski St.,    Columbia SC 29201-3633
543628983      +Department of Education,     Fed Loan Servicing,    PO Box 530210,   Atlanta GA 30353-0210
543628984      +Department of Employment and Workforce,     1550 Gadsden St,    Columbia SC 29201-2713
543628986      +Federal Loan Serv,    Attn: Bankruptcy,    PO Box 69184,    Harrisburg PA 17106-9184
543628987      +Fern Hall Crossing,    123 Brevard Pkwy,    D104,    Lexington SC 29073-6854
543628989      +J. Douglas Barnett,    Assistant US Attorney,     1441 Main Street, Ste 500,
                 Columbia SC 29201-2862
543628990      +Lexington Urgent Care,     811 W Main St,   Ste 210,    Lexington SC 29072-2500
543628991      +Mario Reese,    7225 Firelane Rd.,    Columbia SC 29223-7663
543628993      +Paypal,   PO Box 7526,     Newark DE 19714-7526
543628994      +PennyMac Loan Services LLC,     3043 Townsgate Rd, Suite 200,    Westlake Village CA 91361-3027
543628995      +Pitts Radiology,    PO Box 602728,    Charlotte NC 28260-2728
543628996      +Pmab LLC,    PO Box 12150,    Charlotte NC 28220-2150
543628998      +Receivable Solutions Inc.,     800 Dutch Square Blvd.,    Columbia SC 29210-7323
543628999      +Rogers Townsend,    PO Box 100200,    Columbia SC 29202-3200

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: ethel.lloyd@gmail.com Apr 26 2019 22:19:26       Ethel Marie Lloyd,
                 123 Brevard Pkwy #D 104,    Lexington, SC 29073-6854
aty             E-mail/Text: jane@mttlaw.com Apr 26 2019 22:19:31       Jane H. Downey,
                 Moore Taylor Law Firm, P.A.,    1700 Sunset Blvd,    PO Box 5709,    West Columbia, SC 29171
tr             +E-mail/Text: ecf@ch13trustee.net Apr 26 2019 22:20:32       Pamela Simmons-Beasley,
                 250 Berryhill Road,    Suite 402,   Columbia, SC 29210-6466
ust            +E-mail/Text: ustpregion04.co.ecf@usdoj.gov Apr 26 2019 22:19:57        US Trustee’s Office,
                 Strom Thurmond Federal Building,    1835 Assembly Street,    Suite 953,
                 Columbia, SC 29201-2448
543628978      +EDI: CINGMIDLAND.COM Apr 27 2019 02:13:00      AT&T,    PO Box 537104,    Atlanta GA 30353-7104
543628977      +EDI: RMSC.COM Apr 27 2019 02:13:00      Ashley Furniture Store/Synchrony Bank,      P.O. Box 960061,
                 Orlando FL 32896-0061
543628980      +EDI: CAPITALONE.COM Apr 27 2019 02:13:00      Capital One,    PO Box 30285,
                 Salt Lake City UT 84130-0285
543628985      +EDI: DCI.COM Apr 27 2019 02:13:00      Diversified Consultants,     P O Box 551268,
                 Jacksonville FL 32255-1268
543628988       EDI: IRS.COM Apr 27 2019 02:13:00      Internal Revenue Service,     PO Box 7346,
                 Philadelphia PA 19101-7346
543629676      +EDI: PRA.COM Apr 27 2019 02:13:00      PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
543628992      +E-mail/Text: recovery@paypal.com Apr 26 2019 22:19:39       Paypal,    2211 North First Street,
                 San Jose CA 95131-2021
543629001      +EDI: RMSC.COM Apr 27 2019 02:13:00      Rooms To Go,    PO Box 105972,    Atlanta GA 30348-5972
543629000      +EDI: RMSC.COM Apr 27 2019 02:13:00      Rooms To Go,    Attn: Bankruptcy Dept,    PO Box 965060,
                 Orlando FL 32896-5060
543629002      +EDI: RMSC.COM Apr 27 2019 02:13:00      Rooms To Go/Synchrony,     PO Box 965052,
                 Orlando FL 32896-5052
543629005       EDI: NEXTEL.COM Apr 27 2019 02:13:00      Sprint Corporation,    6200 Sprint Pkwy,
                 Overland Park KS 66251
543629003      +E-mail/Text: clientservices@sourcerm.com Apr 26 2019 22:20:22        Source Receivables Mng,
                 Attn: Bankruptcy,   PO Box 4068,    Greensboro NC 27404-4068
543629004      +E-mail/Text: bankruptcy@sctax.org Apr 26 2019 22:20:17       South Carolina Department of Revenue,
                 PO Box 12265,   Columbia SC 29211-2265
                                                                                               TOTAL: 17

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,    Norfolk, VA 23541-1021
543628997*        PMAB LLC,   PO Box 12150,   Charlotte NC 28220-2150
                                                                                               TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 19-02259-dd             Doc 10       Filed 04/28/19 Entered 04/29/19 00:36:52                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0420-3                  User: weathers                     Page 2 of 2                          Date Rcvd: Apr 26, 2019
                                      Form ID: b309i                     Total Noticed: 33


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 28, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 25, 2019 at the address(es) listed below:
              Jane H. Downey   on behalf of Debtor Ethel Marie Lloyd jane@mttlaw.com,
               jessica@mttlaw.com;corey@mttlaw.com
              Pamela Simmons-Beasley    ecf@ch13trustee.net
              US Trustee’s Office    USTPRegion04.CO.ECF@usdoj.gov
                                                                                            TOTAL: 3
